Citation Nr: 0003075	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left below knee 
amputation as secondary to service-connected left leg 
varicose veins.


REPRESENTATION

Appellant represented by:	James D. Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which denied service connection for 
below knee amputation of the left leg as secondary to left 
leg varicose veins.

In March 1997, the Board denied the benefit sought on appeal.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), which by an 
Order dated March 16, 1998, granted a Joint Motion for 
Remand, and to Stay Further Proceedings dated March 3, 1998 
(Joint Motion) of the parties to vacate the May 1997 Board 
decision.  The Court remanded the case to the Board for 
further adjudication.  [citation redacted].

Pursuant to the Court's March 1998 Order, the Board REMANDED 
the case to the RO for further development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A left below the knee amputation was caused by a shotgun 
wound to the left lower leg and is not shown to be casually 
or etiologically related to, or necessitated by, the service 
connected varicose veins of the left leg.


CONCLUSION OF LAW

The veteran's below knee amputation of the left leg was not 
proximately due to or the result of the service connected 
varicose veins of the left leg.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled. 

Disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Each disorder for which 
a veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  See 38 C.F.R. § 3.303.  

At his medical examination on discharge from service in 
November 1946, the veteran was diagnosed with mild varicose 
veins in his left leg.  Efforts to locate the veteran's other 
service medical records were unavailing.  The veteran reports 
that the varicose veins were induced as the result of 
separate trauma sustained in service.  He was granted service 
connection for varicose veins by an April 1989 rating 
decision, effective September 1988, and assigned a 
noncompensable rating.   

In April 1988 while he was reportedly cleaning a shotgun, the 
veteran sustained an accidental gunshot wound to the lower 
left leg, sustaining massive soft tissue and bone loss.  The 
defect of the left leg was noted 2-3 inches in diameter on 
the medial side with the soft tissue on the lateral side 1 
1/2 to 2 times larger.  Strands of skin and viable tendon 
bridged the defect.  The extremity was grossly unstable.  The 
veteran was age 61 at that time.  

The veteran underwent a below knee amputation.  In terms of 
treatment alternatives to amputation, the record shows that 
the veteran was informed that long term surgical care, 
possibly as long as two years, would be necessary with 
definite possibility of nonsuccess.  The veteran elected to 
proceed with amputation.  Gross examination of the amputated 
extremity revealed beginning at a point 2-cm. superior to the 
lateral malleolus, the skin contained a 12.5 x 6.0 cm. hole.  
The hole also involved the skin beginning at a point 2.0 cm. 
superior to the medial malleolus.  There, the hole measured 
11.5 x 5.5 cm.  The tibia and fibula were fragmented and 
showed jagged ends and there were segments of tendons 
stretching across the hole.

Follow-up correspondence from April 1994 prepared by the 
physician attending during the amputation, Alan G. Lewis, 
M.D., relates that saving the leg might have been technically 
feasible but that amputation would have yielded a functional 
extremity to the appellant in a reasonable time frame.  He 
indicated that at the time of the injury the veteran had 
intact sensation and vascular supply of the foot, but had 
extensive skin, muscle and bone loss in the leg.  Dr. Lewis 
stated that the veteran's poor venous drainage would have 
made salvaging the leg more difficult.  The pre-existing 
deficient circulatory status which included the varicosities 
was proffered as another factor underlying the recommendation 
to proceed with amputation in addition to the 
contemporaneously recorded factors, e.g. extent of the trauma 
to the underlying muscle, the missing segment of bone, age of 
the veteran, neurovascular involvement etc.  

A June 1994 VA examination was afforded, but there is no 
indication that the examiner had reviewed the claims file 
prior to rendering an opinion.  The veteran was diagnosed 
with varicosities of the right leg and that the amputation 
was secondary to trauma and circulatory compromise 
particularly due to varicosities.  

Thereafter, upon review of the foregoing, along with the 
hospitalization records associated with the amputation, a VA 
physician, in a memorandum from February 1995, commented that 
the letter from Dr. Lewis does not dispel the fact that the 
actual below-the-knee amputation was due to an accidental 
gunshot wound and that the amputation was not due to the 
varicosity's.  It was noted that: "No where in the entire 
hospitalization from April 10 to April 21, 1988, are the 
varicosity's mentioned as a factor in the amputation of the 
left leg."

Additional medical evidence was submitted pursuant to the 
Board's remand of October 1998.  A November 1998 VA 
examination provided an examiner's opinion "that the 
varicose veins at best played a minor role in the decision to 
amputate the leg.  [The examiner thought] that the degree of 
trauma found at the time of the injury would have been the 
key factor. . . ."  The examiner did not feel that the 
varicose veins and even the veteran's age were determining 
factors.  

The veteran's file was also examined by a panel of VA 
physicians, consisting of a general surgeon, a general 
surgeon with special certification in vascular surgery and a 
board certified orthopedist who was the Chief of the 
Orthopedic Service at the Oklahoma City VA Medical Center.  
They indicated that the claims file was reviewed.  They 
offered the opinion that "[t]he veteran's varicose veins 
were not a factor in any manner in the decision to perform 
the left below knee amputation."  They explained that the 
veteran "sustained a point blank shotgun wound to the left 
lower leg.  In reviewing the opinions of the appropriate 
specialists who were consulted at the time of the injury, it 
was their opinion that the wound was irreparable and 
amputation was the best answer to rehabilitate [the veteran] 
from this particular injury."  It was observed that the 
veteran's history or physical findings of varicose veins were 
not mentioned, in the chart relative to the decision to 
amputate."  The examiners considered the record adequate and 
concluded that there was no reason to examine the veteran.

The veteran's representative provided argument in 
correspondence dated on August 4, 1999 to the effect that 
"the better course in this case was to amputate rather than 
attempt . . . repair and reconstruction primarily due to the 
anticipated prolonged course of healing. . . .  As Dr. Lewis 
makes clear in his letter of April 28, 1994, the reason why 
this healing process was expected to be so very slow was [the 
veteran's] poor venous return due to the varicosities."  The 
representative also argued, in effect, that considerations 
regarding venous insufficiency were in the back of their 
minds, despite the fact that such considerations were not 
recorded.  The representative stated that "Dr. Lewis made 
quite clear in his letter of April 28, 1994 that the varicose 
veins did play a major role in the decision to amputate. . . 
."  The representative also urged in essence that the 
treating surgeon's opinion should be accorded greater 
probative weight because the panel who prepared the VA 
examination report developed in response to the October 1998 
Board remand did not personally examine the veteran.  

Dr. Lewis provided correspondence thereafter, dated on August 
12, 1999, which indicated that he reviewed the records and 
stated that "as I noted in previous correspondence, I really 
cannot remember many of the details of the injury.  
Certainly, the major determining factor in his need for 
amputation was the loss of bone and soft tissue due to the 
trauma.  [I]t would have been technically possible to 
reconstruct the extremity with the help of a plastic surgeon.  
Certainly the risk was significant and the presence of his 
varicose veins made his risk of failure even higher."

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
evidence is no longer presumed to be credible once an 
analysis of the claim on the merits is undertaken, and the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  In adjudicating 
the well-grounded claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that the veteran's and his representatives 
opinions as to medical matters, no matter how sincere, are 
without probative value because they, as a lay persons, are 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this 
regard, the Board observes that the veteran's representative 
offered a medical conclusion that equated "poor venous 
drainage" in the injured limb with varicose veins, a fact 
not established by medical evidence and one which overlooks 
the gunshot wound that presumably did damage to the venous 
system in conjunction with the sustained tissue loss.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that independent medical evidence is necessary to support 
findings and conclusions).  

As to the medical opinions of record, the Board affords 
little weight and significance to the June 1994 VA 
examination since it was done without a review of the claims 
file and records associated with the amputation.  Nowhere in 
the examination report does the examiner indicate that the 
claims file had been reviewed.  The examination was noted as 
an Amputation Stumps Examination.  Objective findings were 
that the level of amputation allowed for a satisfactory 
prosthesis and that the then present prosthesis was worn out.  
Etiology of the amputation was listed as a purpose for the 
examination on the June 1994 request for examination.  
Normally, the examiner should review the available medical 
records prior to rendering his or her opinion as to the 
etiology of the disorder in question.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 20-95 
(July 14, 1995).  

Accordingly, in the absence of review of the claims file, the 
Board regards the June 1994 examination as deficient for the 
purposes of determining what extent, if any, the veteran's 
varicose veins played in the amputation.  Without a review of 
the claims file, the examiner could not have determined the 
extent of the trauma sustained by the shotgun wound and the 
relative significance of the trauma versus the varicose 
veins.  It appears that the examiner relied on history as 
provided by the veteran for the basis the conclusion that the 
veteran's below knee amputation was partially due to 
varicosities.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, his 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In this case, failing to review 
the claims file is nearly fatal to the opinion if as to the 
etiology of the amputation.  

The veteran's claims file was reviewed by a VA staff 
physician, on February 24, 1995, who concluded that the 
amputation was not due to the veteran's varicosities.  In the 
subsequent rating decisions and also in the supplemental 
statement of the case, the veteran was informed of the use of 
this evidence and has been afforded ample opportunity to 
provide evidence in rebuttal to that opinion.  Consequently, 
the Board also may consider such evidence in the adjudication 
of the instant claim.  See Perry v. Brown, 9 Vet. App. 2 
(1996); Austin v. Brown, 6 Vet. App. 547 (1994).  

In response to administrative concerns expressed in the Joint 
Motion, the RO explained that requests for such review, as 
was conducted by the VA staff physician in February 1995, 
were transmitted orally in the past.  The apparent 
discrepancy between the rating decision dated February 21, 
1995, which contemplated the February 24, 1995 examination, 
was explained by the RO as a typographical error because the 
rating decision was actually worked on March 6, 1995.  The 
Board regards those explanations as reasonable and 
satisfactory. 

The Board is not persuaded that Dr. Lewis's April 1994 
correspondence "quite clear[ly]" demonstrates that the 
veteran's varicose veins played a "major" role in the 
decision to amputate his lower extremity as is urged by the 
veteran's representative.  Dr. Lewis, in his August 12, 1999 
correspondence points to "the major determining factor" 
being the trauma of the shotgun wound, signifying that it was 
the principal factor.  Therefore, to accept the veteran's 
representative's argument would in effect impose an 
interpretation on the April 1994 letter from Dr. Lewis that 
Dr. Lewis himself was unwilling to endorse.  Moreover, Dr. 
Lewis stated that reconstruction would have been 
"technically possible."  Use of the qualifier 
"technically" insinuates that such reconstruction was 
uncommon but possible.  He also points to risk of failure 
being "significant" and the risk being higher because of 
the varicose veins.  The Board interprets the relevant 
language employed by Dr. Lewis to suggest that the risk of 
failure was considerable notwithstanding the varicose veins.  
Moreover, his statement should also be interpreted to mean 
that, even considering the varicose veins and the risk of 
failure, although higher, did not foreclose reconstruction of 
the extremity. 

Dr. Lewis's recollection of the details of the injury is 
diminished, according to his own admission in August 1999 and 
also as suggested in his April 1994 correspondence.  The 
effect of his diminished recall is, for all intents and 
purposes, to render his opinion(s) of no greater probative 
value than any other physician who had reviewed the file. 

The November 1998 VA examination report notes that the 
"varicose veins at best played a minor role in the decision 
to amputate."  Statements that are too speculative to create 
a causal connection are insufficient to qualify as competent 
medical evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (doctor's statement that service-connected injuries 
"may or may not" have contributed to death was too 
speculative to create nexus).  See Lathan v. Brown, 7 Vet. 
App. 359 (1995) (Tirpak does not require medical opinion be 
expressed in terms of certainty).  Cf. Alemany v. Brown, 9 
Vet. App. 518 (1996) (use of "possible" sufficed to create 
competent medical evidence of a relationship); Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of "could" would have 
rendered opinion competent medical evidence); Watai v. Brown, 
9 Vet. App. 441 (1996) ("quite possibly might" sufficient 
to generate competent medical evidence).  In this case, the 
use of the qualifier "at best" leads to an uncertain 
opinion, and is thus closely akin to the phrase "may or may 
not" at issue in Tirpak, which was termed incompetent 
medical evidence.  Additionally, the Board observes that in 
March 1999 the examiner himself referred the case for further 
evaluation inasmuch as he was not a surgeon.  The Board 
regards that action by the examiner to constitute an 
admission by the examiner that his opinion was uncertain, the 
effect of which is to even further diminish any potential 
weight to be accorded the November 1998 opinion.

On the other hand, the Board notes that the recently prepared 
panel opinion unequivocally points to the trauma as the sole 
reason for the amputation.  The Board accords the greatest 
probative weight to the VA panel of a general surgeon, a 
general surgeon with special certification in vascular 
surgery and a board certified orthopedist who was the Chief 
of the Orthopedic Service at the Oklahoma City VA Medical 
Center.  That report is more probative and persuasive than 
any other evidence of record for several reasons.  First, it 
was prepared by three experts with medical backgrounds 
pertinent to the subject injury.  By sheer weight of numbers, 
their opinion outweighs other opinions.  Second, the panel 
included an expert with special certification in vascular 
surgery.  Inasmuch as the purported varicose veins are 
advanced as the reason for the amputation, an opinion from a 
surgeon vascular specialist that rejects the advanced theory 
is most probative and entitled to great weight.  

In summary, the record shows that the veteran sustained 
extensive skin, muscle and bone loss in the lower left leg as 
a result of the shotgun discharge in 1988.  Salvaging the leg 
would apparently have been a difficult, but not impossible 
task, with a long recovery time and no guarantee of success.  
While the record, in particular the letters from Dr. Lewis, 
may suggest that the veteran's varicosities played a part in 
the amputation, the greater weight of the medical evidence 
and opinions indicates that the varicose veins did not play a 
role in the decision to amputate the extremity.  

Consequently, the Board concludes that the preponderance of 
the evidence demonstrates that a left below the knee 
amputation was caused by a shotgun wound to the left lower 
leg and is not shown to be casually or etiologically related 
to, or necessitated by, the service connected varicose veins 
of the left leg.  As the evidence is not in equipoise, there 
is no benefit of the doubt to accord the veteran, and service 
connection for below knee amputation, left leg as secondary 
to left leg varicose veins is not warranted.  See 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left below knee amputation as 
secondary to service-connected left leg varicose veins is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

